Exhibit 10.25 THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION (THE “COMMISSION”) PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS. ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED IN THIS EXHIBIT WITH “[XX]”. THIS AGREEMENT is made this 5 day of August, 2009, BETWEEN: TORONTO HYDRO-ELECTRIC SYSTEM LIMITED a corporation incorporated under the laws of the Province of Ontario (hereinafter called the “Buyer”) and PIONEER TRANSFORMERS LIMITED a corporation incorporated under the laws of Canada (hereinafter called the “Vendor”) The Buyer and Vendor are referred to individually herein as a “Party” and collectively as “the Parties”. 1 WHEREAS: 1.The Vendor carries on the business of designing, manufacturing and distributing certain transformers and providing certain services related thereto; 2.The Buyer requires certain transformers and related equipment and services as more particularly described in Schedule A to this Agreement (“the Transformers”), which Schedule may be amended from time to time; 3.The Buyer has issued, and the Vendor has responded to, a request for proposals bearing number 05P-074 and request for quotations bearing number 07Q-044; 4.The Buyer has determined that the Vendor’s response satisfies the requirements as set forth. in the request for proposals bearing number 05P-074 and the request for quotations bearing number 07Q-044; 5.The Vendor has agreed to provide the transformers to the Buyer and the Buyer has agreed to purchase the transformers from the Vendor upon the terms and conditions as set forth below. In this Agreement, the transformers supplied pursuant to the request for proposal 05P-074 and the transformer supplied pursuant to the request for quotations 07Q-44 shall be referred to as the “05 Transformers” and the “07 Transformer”, respectively, and collectively, “the Transformers”; 6.The Vendor has agreed to provide a Warranty for the Transformers as set forth below; NOW THEREFORE, in consideration of the mutual covenants contained herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties agree as follows: 1.Interpretation (a) All capitalized terms in this Agreement shall have the meaning hereby assigned to them except where the context otherwise requires; (b) The recitals hereto shall form an integral part of this Agreement as if specifically restated herein; (c) Words denoting the singular include the plural and vice versa and words denoting any gender include all genders. (d) The word “including” shall mean “including without limitation”; (e) Any reference to a statute shall mean the statute in force as of the date hereof, together with all regulations promulgated thereunder as may be amended, re¬enacted, consolidated and/or replaced, from time to time, and any successor statute thereto, unless otherwise provided; (f) When calculating a period of time within which or following which any act is to be done or step taken, the, date which is the reference day in calculating such period shall be excluded, and if the last day of such period is a Saturday, Sunday or statutory holiday, the period shall end on the next Business Day; 2 (g) All dollar amounts in this Agreement are expressed in Canadian dollars, unless otherwise stated; (h) The division of this Agreement into separate articles, sections, subsections and Schedules and the insertion of headings is for convenience of reference only and shall not affect the construction or interpretation of this Agreement; and (i) Save and except as otherwise expressly defined within the body of this Agreement or in Schedule C hereto, words or abbreviations which have well known or trade meanings are used herein in accordance with their recognized meanings. 2.Purchase and Sale Subject to the terms and conditions of this Agreement, and in reliance on the representations, warranties and conditions set forth in this Agreement, the Buyer agrees to purchase the Transformers from the Vendor and the Vendor agrees to supply the Transformers to the Buyer during the Term of this Agreement, but the Buyer shall be under no obligation to purchase a minimum number of the 05 Transformers from the Vendor, and shall be entitled to purchase transformers of a similar nature, or otherwise, from any other supplier. 3.Term (a) Subject to any termination rights described herein, this Agreement shall be effective as at January 1, 2007 for a term of five (5) years until December 31, 2011 (the “Initial Term”). (b) The Buyer may, at its sole option, and upon written notice to the Vendor at least sixty (60) days prior to the end of the Initial Term, elect to renew this Agreement for an additional period of up to five (5) years comprised of a single term or any combination of terms totalling up to five (5) years (the “Renewal Term”). The terms and conditions contained herein shall apply during the Renewal Term, save and except as amended by the Parties. (c) The Initial Term and the Renewal Term, if any, shall hereinafter collectively be referred to as the “Term” of this Agreement. (d) This Article 3 shall apply only in respect of the 05 Transformers. 4.Price and Payment (a) As consideration for the sale of the Transformers including, without limitation, the representations, warranties and conditions set forth in this Agreement,. the Buyer agrees to pay to the Vendor the amount in Canadian dollars (the “Purchase Price”) as detailed in Schedule B to this Agreement, for the 05 Transformers and the 07 Transformer. The purchase price for the 05 Transformers and the. 07 Transformer shall hereinafter be referred to as the “05 Purchase Price” and the “07 Purchase Price”, respectively, and collectively as the “Purchase Price”. The Purchase Price includes all applicable taxes, duties, packaging, handling and delivery costs. 3 (b) The 05 Purchase Price shall remain firm for the first three (3) months of the Initial Term of this Agreement, and shall thereafter be reviewed and agreed to in writing by both Parties at intervals of three (3) months (“Quarterly Review Periods”). In the event that there is no increase in the 05 Purchase Price after the price reviews for any four (4) consecutive Quarterly Review Periods, pricing shall thereafter be reviewed after intervals of one (I.) year (“Annual Review Periods”). The first Annual Review Period shall commence on the next day after the last Quarterly Review Period. The Purchase Price shall be agreed upon by the Parties and shall be effective as of the first day of the Quarterly or Annual Review Period for which it was to be determined. (c) In the event of an abnormal increase or decrease in the Vendor’s cost of production for the Transformers during an Annual Review Period attributable to the cost of raw materials, the existence of which increase or decrease, and the reason therefor, shall be mutually agreed to by the parties, the parties shall agree upon an increase or decrease in the Purchase Price, as may be appropriate. The date on which this increase or decrease in the’ Purchase Price is agreed upon shall constitute the first day of a Quarterly Review Period, and the Purchase Price shall thereafter be reviewed and agreed upon in accordance with this Article 4. (d) The Vendor shall submit invoices to the Buyer on a monthly basis for the 05 Transformers and within thirty (30) days of delivery of the 07 Transformer, which invoices shall be in accordance with Article 7 of this Agreement. The Buyer shall make payment to the Vendor within thirty (30) days of its receipt of an invoice submitted in accordance with Article 7 unless the Buyer disputes part or all of a particular invoice. For the 05 Transformers only, if the Buyer pays an invoice within three (3) days of receipt, the Vendor agrees that the Buyer is entitled to a rebate equal to [XX] per cent (%) of the invoice amount. All such rebates shall be paid by the Vendor to the Buyer within three (3) months of the date of the invoice to which they relate. In the event of a Dispute, the Buyer shall advise the Vendor, in writing, within ten (10) days of receipt of the invoice, the basis for the Dispute and shall pay the Vendor any undisputed portion of the invoice. If the Buyer disputes part of an invoice but pays the undisputed portion of the invoice within ten (10) days of receipt of the invoice, then the Buyer will he entitled to a discount equal to [XX] per cent (1.A) on the undisputed portion of the invoice. The Dispute shall be resolved in accordance with Article 21, and the non-payment by the Buyer for any disputed amount shall not be considered a default under Article 13(b) of this Agreement. (e) Invoice amounts shall be in Canadian dollars. Delivery Transformers and their components shall be delivered. in accordance with the terms, specifications and schedules included in Schedule B to this Agreement. The Vendor shall immediately notify the Buyer, in writing, of any. circumstances known or suspected that may cause delay in delivery of the Transformers. Unless otherwise agreed in writing, the Buyer will not accept deliveries in excess of those specified in this Agreement or any purchase order made hereunder and such deliveries shall be entirely at the Vendor’s risk and may be returned by the Buyer to the Vendor at the Vendor’s sole cost and expense. 4 6.Risk of Loss All Transformers shall be safely and securely packed for shipment. Title to and risk in the Transformers shall pass to the Buyer on delivery at the Buyer’s location.
